        Case 1:18-cv-02390-LTS-SDA Document 66 Filed 08/20/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

AVON NURSING AND REHABILITATION
et al.,

                 Plaintiffs,

        -v-                                                           No. 18 CV 2390-LTS-SDA

ALEX M. AZAR II, Secretary of the United
States Department of Health and Human
Services,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                 In light of the mandate issued by the United States Court of Appeals for the

Second Circuit reversing the Court’s prior judgment and remanding the case for further

proceedings (see docket entry no. 65), the parties are directed to meet and confer and file a joint

status report, including a proposed schedule for any contemplated summary judgment motion

practice, by September 10, 2021.


        SO ORDERED.

Dated: New York, New York
       August 20, 2021

                                                                      /s/ Laura Taylor Swain
                                                                      LAURA TAYLOR SWAIN
                                                                      Chief United States District Judge




AVON NURSING AND REHABILITATION - ORDER                    VERSION AUGUST 20, 2021                         1
